Citation Nr: 1828306	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depressive disorder (MDD).

3. Entitlement to service connection for hypertension, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision, which continued a 50 percent evaluation for PTSD, and an August 2010 rating decision that denied service connection for hypertension, from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Additionally, a July 2011 rating decision from Louisville, Kentucky denied service connection for tinnitus.  Jurisdiction was subsequently transferred to the Columbia RO.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is evenly balanced as to whether the Veteran's tinnitus is etiologically linked to his in-service noise exposure.  

2. For the entirety of the appeal period, the Veteran's PTSD with MDD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1155, 5107(b) (2014); 38 C.F.R. § 3.303 (2017).

2. The criteria for a disability rating of 70 percent for PTSD with MDD have been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examinations afforded to the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that his tinnitus is due to jet engine exposure while in service.  The record establishes a diagnosis for tinnitus, and noise exposure has been conceded.  Thus, the first two elements of service connection have been met, and the remaining issue is a nexus.

As to a nexus, VA has sought numerous opinions.  As noted in the previous remand, the May 2011 VA opinion is inadequate as the examiner did not provide a rationale.  While the July 2016 VA examiner did provide a rationale, the examiner noted that the Veteran's reports of onset of tinnitus have been inconsistent and that she therefore did not find it appropriate to rely on the Veteran's lay statements.  In this regard, the Board notes that the record is consistent that the Veteran has memory issues as well as Alzheimer's.  As such, his statements are not necessarily indicative of falseness.  As the Board does not find that the Veteran's lay statements should have been completely disregarded, the Board does not find the opinion adequate.  

In a June 2017 VA opinion, the examiner also provided a negative opinion.  The examiner did not note any inconsistency issues with the Veteran's statements.  However, the examiner reasoned that the Veteran's service exams showed normal hearing, AU, with thresholds well within normal limits.  The examiner indicated there was no significant permanent threshold shifts noted when comparing the Veteran's service exams.  The examiner stated that therefore, there is no objective evidence for military-related noise injury, including tinnitus, even though military noise is reported.  The examiner also stated that the Veteran's service treatment reports are silent for any complaint, diagnosis, or treatment of tinnitus.  However, this examiner did not consider the Veteran's lay statements either.  While the examiner noted that noise exposure was reported, the examiner did not consider the Veteran's statements that his ears rang during service or that he had inadequate hearing protection in service.

However, the Board finds the Veteran's lay assertions probative.  He has consistently reported that the ringing in his ears began during service.  A veteran's lay statements may be sufficient evidence in any claim for service connection. Given the Veteran's in-service noise exposure and report that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service. The Veteran has experienced continuity of symptomatology of tinnitus. Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, the Board finds the Veteran's current tinnitus had its onset during active duty. Therefore, service connection for tinnitus is warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran was service connected for MDD, claimed as PTSD, in a September 2009 rating decision.  Within a year, he filed a claim for increase in May 2010.  Thus, the claim for an increase is an initial claim.  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD with MDD has been evaluated under Diagnostic Code 9411 at 50 percent.  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Evidence

The Veteran contends that his PTSD with MDD is more disabling than reflected by the 50 percent rating currently assigned.  

There are numerous VA and private treatment reports of record regarding the Veteran's PTSD and MDD, which the Board will discuss chronologically.  

In August 2009, the Veteran underwent a VA mental health evaluation.  He reported nightmares, irritability, depression, feelings of hopelessness, and low energy.  He also reported a tendency to isolate himself as well as problems with concentration.  As to occupational history, the examiner noted that when the Veteran had been working, he reported that he had some issues with depression and concentration.  As to social history, the Veteran denied a history of legal involvement or drug or alcohol abuse.  He reported that he was married for the third time in 29 years and has four children and two grandchildren.  He reported a fair relationship with his wife and stated that he tends to be irritable and withdrawn.  He reported a poor relationship with his sons because of his irritability.  He reported a fair relationship with his grandchildren, but stated that he can be irritable with them too.  He reported that he has a close friend whom he sees once a week.  He denied casual friends.  He denied having hobbies; he stated that he sits in the house and watches TV.  He reported that he had gone to church in the past, but not recently.  

The Veteran was alert, oriented, and attentive.  His mood was depressed and congruent.  There was slow speech and some evidence of psychomotor retardation.  He had fair eye contact.  He had a logical and coherent thought process.  There were no current visual or auditory hallucinations and no evidence of delusions.  He denied history of suicide attempts.  He reported being physically aggressive with someone two weeks prior.  The examiner indicated that the Veteran's memory was severely impaired for immediate information and more intact for recent and remote events.  The examiner indicated that he had limited insight into his current condition.  The diagnosis was MDD, and a GAF score of 53 was assigned.  The examiner opined that the Veteran had moderately to considerably impaired social adaptability.  The examiner also opined that the Veteran's ability to maintain employment and perform job duties was moderately to considerably impaired.  Overall, the examiner indicated that the estimated level of disability related to depression was in the moderate to considerable range.

In June 2010, the Veteran underwent another VA mental health evaluation.  The Veteran reported that he did not want to be around anyone and kept to himself.  He reported having nightmares 3-4 times per week, difficulty sleeping, thrashing in his sleep, and accidentally hitting his wife in his sleep.  He denied flashbacks.  He reported intrusive thoughts weekly.  He described the relationship with his wife as good.  As to social abilities, he stated that he did not like to be around people and feels uncomfortable.  He reported that he did not have any friends and typically did not go out.  He denied anger control issues.  He also denied anxiety.  He reported occasional dysphoria with crying, anergia, and anhedonia.  He denied suicidal ideations or plans.  He also denied passive thoughts of death, and he denied homicidal ideation or plan.  He denied current or previous legal issues.  Regarding mental status, the examiner indicated that the Veteran was alert and oriented with adequate insight.  He had a blunted affect.  He had adequate attention, and his spontaneous speech was fluent, grammatical, and free of paraphasia.  The examiner indicated that the Veteran's immediate, recent and remote memory were within normal limits.  The Veteran was logical and goal directed, and he denied suicidal or homicidal ideation or plans.  The diagnosis was PTSD, chronic, mild to moderate, and a GAF score of 58 was assigned.  

A March 2011 mental health record indicates that the Veteran remained depressed and isolated himself.  He had limited interest/enjoyment and chronic intermittent thoughts of suicidal ideation.  He was noted to have adequate appearance, limited speech, normal psychomotor activity, a cooperative attitude, depressed mood, and mildly constricted affect.  There were no hallucinations indicated, and he had linear thought process and appropriate thought content.  The examiner noted prior suicidal ideation.  The Veteran was indicated to be oriented to time, place, person and situation.  The examiner also indicated that the Veteran had good impulse control and good insight and judgment.

An August 2011 letter from A.M., a social worker, indicates that the most prominent symptoms of the Veteran's PTSD are isolationism, diminished interest in significant activities, feeling detached or estranged from others, episodes of broken or limited sleep, night sweats, chronic history of depression, difficulty with short term memory and concentration, hypervigilance, irritability, outbursts of anger, extreme anxiety, and intrusive recollections.  A.M. stated that these symptoms have been present "for a long time" and have caused numerous problems, which have resulted in social and occupational impairments due to impaired communication along with disorientation to time and memory loss.  A.M. indicated that the Veteran continues to struggle with managing stress of day to day issues.

In January 2012, the Veteran reported that he did very little at home (watch TV and rarely ate out).  He felt anxious around groups of people, slept poorly, had continuous nightmares, and also reported being irritable.  The Veteran had adequate appearance, normal speech and psychomotor activity, a cooperative attitude, depressed mood, and mildly constricted affect.  There were no hallucinations.  The Veteran had linear thought process and appropriate thought content.  Suicidal ideations were present.  The physician specified that the Veteran had chronic intermittent suicidal ideations that he generally denied to others.  He had taken out a gun a few weeks prior, but there were no bullets as the Veteran's wife had previously hid them.  He had intact short and long term memory, good concentration, impulse control, insight, and judgment.  The diagnosis was PTSD, depression, and panic; a GAF score of 45 was assigned.
At the October 2012 hearing, the Veteran reported that his PTSD symptoms had worsened.  He had more nightmares and flashbacks and did not have energy to do anything.  He indicated that he stayed depressed.  He indicated that these symptoms are "pretty much daily" and that he has nightmares at least five times a week.  He did not currently have any hobbies.  He used to go fishing, but had not been in several years.  He did not hear voices, but had problems seeing things that are not there; he specified that he will wake up and see his wife looking out the window and then "come to his senses" and realize she is in the bed.  He also indicated he talked to his son one night at the foot of the bed (although his son was in Australia).  He indicated that he had short term memory issues, was anxious frequently, and had panic attacks.  His wife indicated that he was very short tempered, fought in his sleep, liked to be home, and did not really go anywhere.

A July 2013 psychiatry note indicates that the Veteran reported continued hypervigilance, avoidance, irritability, being easily startled, flashbacks, intrusive thoughts, and nightmares.  He reported specifically that the nightmares had worsened.  He reported a depressed mood, and he denied suicidal or homicidal ideations or plans.  He had normal speech, normal psychomotor activity, cooperative attitude, depressed mood, and congruent to content affect.  There were no hallucinations.  He had linear thought process, appropriate thought content, and good insight and judgment.  The diagnosis was PTSD, MDD, and panic; a GAF score of 50 was assigned.  

A December 2013 psychiatry note indicates that the Veteran noted being more isolative, worsening nightmares, panic attacks, poor sleep, low energy, and depressed mood.  He denied suicidal or homicidal ideations or plans.  There were no abnormal behavior/psychomotor activity and normal rate and tone of speech, cooperative attitude, depressed mood, and congruent to content affect.  There were no hallucinations, and the Veteran had linear and goal-directed thought process and appropriate thought content.  A GAF score of 55 was assigned.

A July 2015 record indicates that the Veteran reported continued hypervigilance, avoidance, irritability, easy startle, flashbacks, intrusive memories, daily nightmares, some visual hallucinations in the morning, and isolation.  He reported waking up with panic attacks.  He rated his depression 8/10.

In July 2016, the Veteran underwent another VA mental health examination.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  As to his work and social life, the examiner noted that the Veteran had been married for more than 30 years.  The Veteran reported that his wife "gets ill" with him and has to calm him down sometimes when he gets a little rowdy.  The Veteran had four sons and three grandchildren, but did not see them much.  As to whether he had friends, he replied "not really."  As to leisure activities, he stated that he plays with his dog and watches TV.  He was retired and that he had stopped working at age 61 because of back problems.

The examiner indicated that the Veteran was depressed and that he had good days and bad days, but more bad days than good.  The Veteran specified that 10 out of the last 14 days were bad.  He stated that he gets angry and "uses bad words."  He stated that sometimes his depression lasts all day and sometimes it does not.  He reported having less interest in activities.  He reported a poor quality of sleep because of nightmares and depression.  He stated that his energy was not good.  He reported feelings of worthlessness and poor concentration.  He denied suicidal or homicidal ideations.

The examiner also noted unwanted memories relating to service 3-4 times a week and upsetting dreams.  The examiner indicated there were no strong or exaggerated negative beliefs about self or others, persistent/distorted blame of self/others, or persistent negative emotional states.  The examiner indicated that the Veteran has had markedly diminished interest/participation in significant activities for several years due to his depression.  The examiner indicated the Veteran is socially withdrawn due to his depression and that his irritability is more likely related to his depression.  The examiner indicated there were no self-destructive or risk-taking behaviors.  The examiner noted that the Veteran does not like to sit with his back to the door and that he startles easily.  The examiner also noted concentration problems.  The Veteran also noted having paranoia sometimes.  

The examiner noted that the Veteran has hallucinations of trying to talk to his mother, who was not really there.  The Veteran indicated that these hallucinations started a year or two ago.  He also reported seeing trucks and snakes that are not there.  The examiner indicated that the content of the Veteran's hallucinations are not consistent with his diagnoses of PTSD or depression and that it is unclear as to whether they are related to medication.  The examiner indicated that the Veteran was oriented to person, place, date, and situation.  With regard to concentration, the examiner indicated that the Veteran was unable to spell a five letter word forward and that his immediate retention was poor.  The examiner noted that the Veteran reported being poorly educated and having memory problems.  The examiner also stated that an assessment of the Veteran's cognitive issues were beyond the scope of the examination.  The examiner indicated that the Veteran's judgment as assessed during this examination appeared adequate, and his insight appeared poor.  The Veteran denied legal problems or drug or alcohol abuse.  The Veteran was appropriately groomed and casually dressed, and his manner was cooperative.  His eye contact was appropriate, and his thought processes were logical and goal-directed.  The examiner indicated there was no evidence of hallucinations or delusions during the interview.  The Veteran's mood was dysphoric, and his affect was congruent.  The examiner provided a GAF score of 55.

July 2017 records indicate that the Veteran was diagnosed with Alzheimer's.  He reported continued depression, panic attacks 2-3 times a week, hypervigilance, and avoidance of crowds.  He reported continued low energy and motivation.  He denied any suicidal or homicidal ideation, plan or intent.  His speech had a depressed tone and normal rate, his cognition was grossly intact, and he was oriented.  His mood was depressed, and his affect constricted.  The note indicates that his thoughts were slowed.  The examiner noted that the Veteran's poor recall may be associated with depression or Alzheimer's and that it is difficult to attribute his symptoms to any specific diagnosis. Therefore, the analysis for PTSD will consider all such symptoms. See Mittleider v. West, 11 Vet. App. 181 (1998).




Analysis

Having reviewed the evidence of record, the Board finds that the Veteran's PTSD with MDD is best reflected by a 70 percent disability rating for the entire period on appeal.

Here, the evidence reflects that the Veteran's PTSD has led to impairment in his family, social and work life.  While he maintains a fair relationship with his wife, he has consistently reported a poor relationship with his sons.  He also does not report consistent friendships, and he isolates himself as well.  While he is retired, he reported depression and concentration issues while he was working, and the social worker opined that his PTSD symptoms affect his day to day life.  The Veteran's PTSD and MDD have also caused impairment in his mood, thinking and judgement.  The Veteran consistently reported being depressed.  He also reported anger and irritability issues.  He is also hypervigilant.  The Veteran consistently presented with a negative affect.  There is evidence of intermittent suicidal ideation.  Additionally, the Veteran experiences poor sleep quality, and he has persistent nightmares and panic attacks.  As the Veteran's statements have been consistent and are also in line with the clinical findings of record, the Board finds the statements credible and probative.  

Overall, the record supports that throughout the appeal period, the Veteran has reported ongoing symptoms of depression, anger, irritability, paranoia, hypervigilance, mood instability, negative affect, intrusive thoughts, isolation, impaired social and family relationships, and memory and concentration issues.  These symptoms are commensurate with a 70 percent rating.  The August 2011 report from the social worker also indicates that the Veteran's mental conditions affect his daily life.  He has also had numerous adjustments to his mental health medication, and his reported symptomatology has been consistent throughout the appeal period.  It all supports that the Veteran's symptoms are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Accordingly, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD with MDD.  

However, the Veteran's occupational and social impairment cannot be described as total and is therefore not commensurate with a maximum 100 percent rating.  During the appeal period, the Veteran consistently presented as oriented and alert.  There are no indications of impaired speech or obsessive ritualistic habits.  Nor does the record reflect that the Veteran had grossly inappropriate behavior.  While the Board acknowledges the Veteran's short term memory loss, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name.  

Overall, the evidence also fails to show that the Veteran's symptoms equate in severity, frequency, and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki.  He persistently presented as appropriately groomed and cooperative.  The record also does not reflect that the Veteran has persistent delusions or hallucinations.  While the Board notes that the Veteran has reported hallucinations, the July 2016 VA examiner opined that the hallucinations are not related to the Veteran's PTSD or MDD.  As the examiner considered the history and nature of the Veteran's hallucinations in regard to his overall mental health symptoms, the Board finds the assessment probative.  Nor does the record reflect that the Veteran is a persistent danger to self or others.  While the Veteran has difficulty getting along with others and is irritable, there are no reports of violence, and his impulse control was consistently indicated to be good.  While he noted being physical with someone, this appears to have been an isolated occurrence. In addition, the July 2017 clinician noted that the Veteran was able to develop a safety plan. Thus, the record does not support that the Veteran's symptoms more nearly approximate total social and occupational impairment.  

The Board also acknowledges the Veteran's GAF scores range from 45 to 58 during the appeal period.  As to the lower scores, according to the DSM-IV, a range of 41 to 50 indicates serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  Considering all the evidence of record, the Board finds that the 70 percent rating correlates with the symptoms in the 41 to 50 range.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  See Fenderson, 12 Vet. App. at 119.  

In light of the evidence discussed, the Board finds that the preponderance of the evidence supports a disability rating of 70 percent.  Accordingly, the Board grants a disability rating of 70 percent, but no higher, for the entirety of the appeal period.


ORDER

Service connection for tinnitus is granted.  

A 70 percent rating for the service-connected PTSD with MDD is granted throughout the appeal period.  


REMAND

While further delay is regrettable, the Board finds that it is necessary for the issue of service connection for hypertension.

The Veteran underwent a VA hypertension examination in August 2016, and the examiner provided a negative nexus opinion for both direct and secondary service connection.  However, the Board finds that the rationale for hypertension secondary to PTSD is inadequate.  The examiner reasoned that it is well established in the medical literature that around 95 percent of hypertension is essential ("primary") hypertension and that a number of risk factors are strongly and independently associated.  Among those risk factors, the examiner indicated personality traits/depression.  The examiner stated that PTSD was not found in the available medical records or in available medical literature as being a cause of hypertension.  However, the Veteran also has a diagnosis for depression, which the examiner did not discuss.  The examiner only ruled out PTSD as a cause.  

The examiner also stated that the diagnosis of hypertension preceded the PTSD diagnosis by at least three decades.  While this rationale addresses causation, it does not address aggravation.  As such, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the August 2016 VA examiner who conducted the hypertension examination.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The opinion provided must be accompanied by a complete rationale.   

The examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD or MDD.  

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


